                       Case 19-34752 Document  783 Filed
                                        UNITED STATES     in TXSBCOURT
                                                      BANKRUPTCY  on 10/30/20 Page 1 of 3
                                                 SOUTHERN AND WESTERN DISTRICTS OF TEXAS

                                                                HOUSTON DIVISION

IN RE:                                                                    '
                                                                          '
Epic Companies, LLC, et al.
____________________________                                              '                       19-34752
                                                                                         CASE NO. _____________
                                                                          '              CHAPTER 11
                                                                          '
DEBTOR                                                                    '

                                                  CHAPTER 11 POST-CONFIRMATION REPORT
                                              FOR THE QUARTER ENDING SEPTEMBER         2020
                                                                     __________________________
        ✔
1. _____Quarterly or _____Final (check one)

2. SUMMARY OF DISBURSEMENTS*:

      A. Disbursements made under the plan (itemize on page 3)                                                                           110,401.21
                                                                                                                                    $_____________
      B. Disbursements not under the plan                                                                                                340,316.27
                                                                                                                                    $_____________
                                   Total Disbursements                                                                                   450,717.48
                                                                                                                                    $_____________
            *ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, UNDER THE PLAN OR OTHERWISE, MUST BE
            ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY FEES.

3.          Has the order confirming plan become final?                                                                         ✔
                                                                                                                                     Yes        No
4.          Are Plan payments being made as required under the Plan?                                                            ✔
                                                                                                                                     Yes        No
5.          If "No", what Plan payments have not been made and why?
            Please explain:        _______________________________________________________________________________
                                   _______________________________________________________________________________
                                   _______________________________________________________________________________

6.          If plan payments have not yet begun, when will the first plan payment be made? ______________________ (Date)

7.          What date did the reorganized debtor or successor of the debtor under the plan assume the business or management of the property
                                    4/13/2020
            treated under the plan? ______________________    (Date)

8.          Please describe any factors which may materially affect your ability to obtain a final decree at this time.
            _______________________________________________________________________________
            _______________________________________________________________________________
            _______________________________________________________________________________
9.          Complete the form for Plan Disbursements attached.


10.         CONSUMMATION OF PLAN:
                                                                                                                 INITIALS ______
            A. If this is a final report, has an application for Final Decree been submitted*?
                                                                                                                 DATE     _______
                             Yes Date application was submitted ______________________
                                                                                                                   UST USE ONLY
                             No Date when application will be submitted _______________
               *(if required by Local Rule)
            B. Estimated Date of Final Payment Under Plan ________________________

            I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE
            BEST OF MY KNOWLEDGE.


            SIGNED: _________________________________                                                      10/30/2020
                                                                                                     DATE: ________________________________
                        Jeffrey T. Varsalone, Liquidating Trus
                        __________________________________
                                (PRINT NAME)
                          Case 19-34752 Document 783 Filed in TXSB on 10/30/20
                     Epic Companies, LLC, et al.                        19-34752
                                                                                 Page 2 of 3
             ,15(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                     &$6(12BBBBBBBBBBBBBB
                                                                                
                                                                                                                              
    &$6+5(&(,376$1'',6%856(0(176                                                                       &855(17                      &21),50$7,21
                                                                                                           48$57(5                         72'$7(
                                                                                                                              
    &$6+%(*,11,1*2)48$57(5                                                                     
                                                                                                             1,152,437.091                         1,152,437.09
                                                                                                                              
    5(&(,376                                                                                                  273,209.91                            273,209.91
                                                                                                                              
    ',6%856(0(176                                                                                                             

                                                                                                                              
    1(73$<52//                                                                                               111,687.27                            111,687.27
                                                                                                                              
    3$<52//7$;(63$,'                                                                                                        
                                                                                                                              
    6(&85('5(17$//($6(6                                                                                         6,000.00                               6,000.00
                                                                                                                              
    87,/,7,(6                                                                                                                 
                                                                                                                              
    ,1685$1&(                                                                                                                 
                                                                                                                              
    ,19(1725<385&+$6(6                                                                                                       
                                                                                                                              
    9(+,&/((;3(16(6                                                                                                          
                                                                                                                              
    75$9(/ (17(57$,10(17                                                                                                    
                                                                                                                              
    5(3$,560$,17(1$1&( 6833/,(6                                                                                           
                                                                                                                              
    $'0,1,675$7,9( 6(//,1*                                                                                 222,629.00                            222,629.00
                                                                                                                              
    27+(5 DWWDFKOLVW                                                                                                        
                                                                                                                              
           3/$13$<0(176 SDJHDQGSDJH                                                                  110,401.21                            110,401.21
                                                                                                                              
    727$/',6%856(0(176 WKLVILJXUHVKRXOGHTXDO7RWDOGLVEXUVHPHQWV,WHP                                450,717.48                            450,717.48
    6XPPDU\RI'LVEXUVHPHQWV 
                                                                                                                              
    1(7&$6+)/2:                                                                                           (177,507.57)      
                                                                                                                                                     (177,507.57)
                                                                                                                              
    &$6+(1'2)48$57(5                                                                                       974,929.52                            974,929.52
                                                    &$6+$&&28175(&21&,/,$7,21)25$//)81'6
                                                                           SEPTEMBER
                                                             48$57(5(1',1*BBBBBBBBBBBBBBB
                                                             0RQWK<HDU       0RQWK<HDU                           0RQWK<HDU          
                                                                  07/2020                 08/2020                        09/2020                  7RWDO
                                                                                                                                          
    %DQN%DODQFH                                                  1,192,888.71           1,060,274.33                      974,929.52           1,192,888.71
                                                                                                                                          
    'HSRVLWLQ7UDQVLW                                                                                                                                     0.00
                                                                                                                                          
    2XWVWDQGLQJ&KHFNV                                                                                                                                     0.00
                                                                                                                                          
    $GMXVWHG%DODQFH                                              1,192,888.71            1,060,274.33                     974,929.52           1,192,888.71
                                                                                                                                          
    %HJLQQLQJ&DVK3HU%RRNV                                      1,152,437.09            1,192,888.71                 1,060,274.33             1,152,437.09
                                                                                                                                          
    5HFHLSWV                                                         270,759.91                         410.00              2,040.00              273,209.91
                                                                                                                                          
    7UDQVIHUV%HWZHHQ$FFRXQWV                                                                                                                             0.00
                                                                                                                                          
    &KHFNV2WKHU'LVEXUVHPHQWV                                       230,308.29             133,024.38                      87,384.81                 450,717.48
                                                                                                                                          
    (QGLQJ&DVK3HU%RRNV                                         1,192,888.71            1,060,274.33                   974,929.52               974,929.52

                                                67$7(0(172)&$6+5(&(,376$1'',6%856(0(176
                                          0RQWK<HDU          0RQWK<HDU           0RQWK<HDU                                   
                                             07/2020                        08/2020                            09/2020                          7RWDO
                                                                                                                                   
    %HJLQQLQJ&DVK                               1,152,437.09                 1,192,888.71                          1,060,274.33   
                                                                                                                                   
    7RWDO5HFHLSWV                                 270,759.91                          410.00                           2,040.00                  273,209.91
                                                                                                                                   
    7RWDO'LVEXUVHPHQWV                            230,308.29                     133,024.38                          87,384.81                   450,717.48
                                                                                                                                   
    (QGLQJ&DVK                                  1,192,888.71                1,060,274.33                            974,929.52    


        1. Beginning cash was adjusted to $1,152,437.09 from                    2
           $1,222,493.04 based on a cash reconciliation
                      Case 19-34752 Document 783 Filed in TXSB on 10/30/20 Page 3 of 3


           ,15(                                                  '
                                                                   '
           Epic Companies, LLC, et al.
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                       19-34752
                                                                    ' &$6(12BBBBBBBBBBBBBBBBBB
                                                                   '
           '(%725                                                  '

                                                            
                                          3$<0(17672&5(',725681'(57+(3/$1
                                                            
                                                                     
                                                                                                 
                                                                                  &855(17           &21),50$7,21
                                                                                  48$57(5              72'$7(

                                                               1(;73$<0(17                      
                     &5(',725                    &/$66            '8(                          
                                                                                                  
    Munsch
    
           Hardt Kopf and Harr PC                                                  110,401.21                110,401.21
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                  
                                                                                               
                                                                                                 
    727$/3/$13$<0(176 UHSRUWRQSDJHDQGSDJH                               110,401.21                110,401.21




                                                                    3
